                 Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 1 of 8




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      (WACO DIVISION)


 OCEANA INNOVATIONS LLC,                               §
                                                       §
         Plaintiff,                                    §
                                                       §       C.A. No. 6:20-cv-399
 v.                                                    §
                                                       §       JURY TRIAL DEMANDED
 ROKU, INC.                                            §
                                                       §
              Defendant.                               §
                                                       §
                                                       §
                                                       §

         PLAINTIFF’S ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Oceana Innovations LLC (“Oceana” or “Plaintiff”) files this Original Complaint

against Defendant Roku, Inc. (“Roku” or “Defendant”) for infringement of U.S. Patent No.

6,508,678 (“the ’678 patent” or “the patent-in-suit”).

                                           THE PARTIES

         1.       Oceana is a Texas limited liability company with its principal place of business

located in Dallas, TX.

         2.       Upon information and belief, Defendant is a Delaware corporation having a place

of business at 9606 N. Mopac Expressway, Suite 400, Austin, TX 78759. Roku may be served

through its registered agent Corporation Service Company, 211 E. 7th St, Suite 620, Austin Texas

78701.

                                  JURISDICTION AND VENUE

         3.       This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                            1
              Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 2 of 8




        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        5.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) because

Defendant has committed acts of infringement (including making, using, offering to sell and/or

selling infringing products) in the District and has a regular and established place of business in

this District. Defendant transacts business in this District, including from its office located at 9606

N. Mopac Expressway, Suite 400, Austin, TX 78759.

        6.      Defendant is subject to personal jurisdiction pursuant to due process due at least to

its substantial business in this State, including: (A) at least part of its infringing activities alleged

herein; and (B) regularly doing or soliciting business, engaging in other persistent conduct, and/or

deriving substantial revenue from goods sold and services provided to Texas residents. Defendant

has conducted and regularly conducts business within the United States and this District.

Defendant has purposefully availed itself of the privileges of conducting business in the United

States, and more specifically in Texas and this District. Defendant has sought protection and

benefit from the laws of the State of Texas by placing infringing products into the stream of

commerce through an established distribution channel with the awareness and/or intent that they

will be purchased by consumers in this District.

        7.      On information and belief, Defendant has significant ties to, and presence in, this

District, making venue in this judicial district both proper and convenient for this action.

                                      THE PATENT-IN-SUIT

        8.      The ʼ678 patent is titled “Electrical Connector Assembly.” The inventions claimed

in the patent-in-suit generally relate to new and novel assemblies for coupling cabling to an

electronic device.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                            2
             Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 3 of 8




       9.       The ʼ678 patent lawfully issued on January 21, 2003, and stems from Application

No. 09/653,129, which was filed on August 31, 2000. The named inventor on the patent-in-suit is

Sheng-Ho Yang. A copy of the ʼ678 patent is attached hereto as Exhibit A.

       10.      Each asserted claim in the patent-in-suit is presumed valid. The ’678 patent is valid,

enforceable and was duly issued in fully compliance with Title 35 of the United States Code.

       11.      Plaintiff is the owner of the ’678 patent with all substantial rights to the ’678 patent

including the exclusive right to enforce, sue, and recover damages for past and future infringement.

       12.      Defendant has knowledge of the patent-in-suit at least based on a letter sent to

Defendant by Oceana’s counsel, a copy of which is attached hereto as Exhibit B. Oceana’s letter

to Roku included the claim chart attached hereto as Exhibit C.

                                           COUNT I
                           (Infringement of U.S. Patent No. 6,508,678)

       13.      Plaintiff incorporates paragraphs 1 through 12 herein by reference.

       14.      This cause of action arises under the patent laws of the United States, and in

particular, 35 U.S.C. §§ 271, et seq.

                        DIRECT INFRINGEMENT (35 U.S.C. §271(a))

       15.      Defendant has, and continues to, infringe one or more claims of the ’678 patent in

this judicial district and elsewhere in Texas and the United States.

       16.      Defendant has, and continues to, either by itself or via an agent, infringe claims of

the ’678 patent (including for example claim 1) by, among other things, making, selling, offering

for sale, using, and/or importing systems that include an electronic device with one or more HDMI

Type A connectors and an HDMI cable (the “Accused Systems”), including (for example) the

Roku Express.



PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                            3
                Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 4 of 8




       17.       The claim chart attached as Exhibit C illustrates how Accused Systems infringe the

’678 patent.1

       18.       Defendant is liable for its infringements of the ’678 patent pursuant to 35 U.S.C. §

271.

             INDIRECT INFRINGEMENT (INDUCEMENT - 35 U.S.C. §271(b))

       19.       Defendant has, and continues to, indirectly infringe one or more claims of the ’678

patent by inducing direct infringement by end users of the Accused Systems.

       20.       Defendant has had knowledge of the ’678 patent and its infringements since at least

as May 4, 2020, when Defendant received a copy of the letter attached hereto as Exhibit B and the

claim chart attached hereto as Exhibit C detailing infringing use of Roku devices.

       21.       Despite having knowledge of the ’678 patent and its infringements, Defendant has

specifically intended for persons, including end users of Defendant’s products (e.g., the Roku

Express), to make and use Accused Systems by acquiring and using Roku devices in a way that

infringes the ’678 patent, including at least claim 1, and Defendant knew or should have known

that its actions were inducing infringement.

       22.       Defendant instructs and encourage users to make and use the Accused Systems in

a manner that infringes the ’678 patent. For example, Defendant provides quick start guides and

other instructional materials that encourage and instruct users to make and use the Accused

Systems by connecting an HDMI cable to a Roku streaming device and/or television. See, e.g.,

Roku Express Quick Start Guide, available at https://image.roku.com/c3VwcG9ydC1B/Express-

QSG-US.pdf.



1
 The chart attached as Exhibit C is illustrative and provided for purposes of satisfying Plaintiff’s
pleading obligations and should not be construed as limiting. Plaintiff will serve infringement
contentions in this case in accord with the Local Rules and schedule entered by the Court.
PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                           4
               Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 5 of 8




       23.      Defendant is liable for inducing infringement of the ’678 patent pursuant to 35

U.S.C. § 271(b).

INDIRECT INFRINGEMENT (CONTRIBUTORY INFRINGEMENT - 35 U.S.C. §271(c))

       24.      Defendant has, and continues to, indirectly infringe one or more claims of the ’678

patent by contributing to direct infringement by end users of the Accused Systems.

       25.      Defendant has had knowledge of the ’678 patent and that end users of Roku devices

directly infringe the ’678 patent since as May 4, 2020, when Defendant received a copy of the

letter attached hereto as Exhibit B and the claim chart detailing infringing use of Roku devices

attached hereto as Exhibit C.

       26.      Despite having knowledge of the ’678 patent and infringing use of the Accused

Systems by its customers, Defendant has, and continues to, contribute to infringement of the ’678

by selling devices that include an HDMI Type A connector (e.g., the Roku Express). As illustrated

by Exhibit C hereto, these connectors constitute a material part of the invention claimed by the

’678 patent.

       27.      The HDMI Type A connector(s) included with Roku devices are not a staple article

or commodity of commerce suitable for non-infringing use. Such connectors are intended to, and

can only be, used to make the disclosed and claimed “electrical connector assembly.”

       28.      Defendant is liable for contributing to infringement of the ’678 patent pursuant to

35 U.S.C. § 271(c)

       29.      Plaintiff has been damaged as a result of Defendant’s infringing conduct described

in this Count. Defendant is, thus, liable to Plaintiff in an amount that adequately compensates

Plaintiff for Defendant’s infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.


PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                          5
              Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 6 of 8




                                             COUNT II
                                       (Willful Infringement)

        30.     Plaintiff incorporates paragraphs 1 through 29 herein by reference.

        31.     Prior to the filing of this action Defendant was aware of the ʼ678 patent.

        32.     As detailed above, Oceana sent Defendant a claim chart detailing Defendant’s

infringement of the ʼ678 patent.

        33.     Defendant has been, or should have been, aware of its infringement of the ʼ678

patent since at least its receipt and review of the Oceana’s pre-suit letter.

        34.     On information and belief, despite being aware of the ʼ678 patent and its

infringement of the ʼ678 patent, Defendant has not changed or otherwise altered its products or its

practices in an effort to avoid infringing the ʼ678 patent; nor has Defendant sought to take a license

to the ’678 patent. Rather, despite having notice of the ’678 patent, Defendant has, and continues

to, infringe the ’678 patent, directly and/or indirectly, in disregard to Plaintiff’s patent rights.

        35.     Defendant has acted recklessly and/or egregiously, and continues to willfully,

wantonly, and deliberately engage in acts of infringement of the ʼ678 patent, justifying a finding

of willful infringement and an award to Plaintiff of increased damages under 35 U.S.C. § 284, and

attorneys’ fees and costs incurred under 35 U.S.C. § 285.

                                          JURY DEMAND

         Plaintiff requests a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

 Procedure.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                             6
              Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 7 of 8




                                     PRAYER FOR RELIEF

         Plaintiff asks that the Court find in its favor and against Defendant and that the Court grant

 Plaintiff the following relief:

         a.      Judgment that one or more claims of the ’678 patent have been infringed, either
                 literally and/or under the doctrine of equivalents, by Defendant;

         b.      Judgment that one or more claims of the ʼ678 patent have been willfully infringed
                 by Defendant;

         c.      Judgment that Defendant account for and pay to Plaintiff all damages and costs
                 incurred by Plaintiff because of Defendant’s infringing activities and other
                 conduct complained of herein, including an accounting for any sales or damages
                 not presented at trial;

         d.      Judgment that Defendant account for and pay to Plaintiff a reasonable, ongoing,
                 post judgment royalty because of Defendant’s infringing activities, including
                 continuing infringing activities, and other conduct complained of herein;

         e.      That Plaintiff be granted pre-judgment and post judgment interest on the damages
                 caused by Defendant’s infringing activities and other conduct complained of
                 herein;

         f.      That this case be found exceptional under the provisions of 35 U.S.C. § 285 and
                 award Plaintiff enhanced damages; and

         g.      That Plaintiff be granted such other and further relief as the Court may deem just
                 and proper under the circumstances.




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                           7
             Case 6:20-cv-00399 Document 1 Filed 05/15/20 Page 8 of 8




Dated: May 15, 2020                         Respectfully submitted,

                                            /s/Robert D. Katz
                                            Robert D. Katz
                                            Texas Bar No. 24057936
                                            KATZ PLLC
                                            6060 N. Central Expressway, Suite 560
                                            Dallas, TX 75206
                                            214-865-8000
                                            888-231-5775 (fax)
                                            rkatz@katzfirm.com

                                            Ryan Griffin (admission pending)
                                            Texas Bar No. 24053687
                                            GRIFFIN LAW PLLC
                                            312 W 8th Street
                                            Dallas, TX 75208
                                            214.500.1797
                                            ryan@griffiniplaw.com

                                            Attorneys for Plaintiff
                                            OCEANA INNOVATIONS LLC




PLAINTIFF’S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT                 8
